DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed June 14, 2022. Claim 1 has been amended; however, claim 1 currently presents the same amendments made in the last response (filed on July 8, 2021). While technically non-compliant since claim 1 has not actually been amended in the current response (compared to the last response filed on July 8, 2021), in the interest of compact prosecution, the current response will be examined at present. Claim 13 has been canceled. Claims 1-12 and 14-18 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previously pending claim rejection of claim 13 under 35 U.S.C. § 112 is withdrawn in response to Applicant’s cancellation of claim 13.
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 103, Applicant submits that the prior art does not teach wherein the optimization problem is formulated to minimize a linear combination of a sum of total travel times of all the passengers and a number of CV trips (pages 7-10 of Applicant’s response). The Examiner respectfully disagrees. Fowler determines a total travel time of all passengers, which is an example of a linear combination of a sum of total travel times of all passengers. Various feasible routes for each of multiple passengers (i.e., a group of passengers) may be evaluated to determine a lowest total travel time sum for all travelers (Fowler: ¶ 114). Claim 1 does not specify what a "number of CV trips" includes. A "number of CV trips" might simply evaluate multiple possible routes for all passengers, which is what Fowler discloses in ¶ 114. The arguments are not persuasive.
	Regarding the rejection under 35 U.S.C. § 101, “Applicant submits that the present claims provide a clear and distinct improvement to an existing technology or technological field as described in [00050], [00070], [00167]” (page 13 of Applicant’s response). These cited excerpts discuss how energy consumption is reduced through use of the invention; however, the Specification describes a more theoretical approach to how passengers can use CVs in a manner that expends less energy. There is no guarantee that energy is actually conserved since the invention does not physically control energy usage, for example. The invention may optimize itineraries; however, this optimization only yields a theoretical evaluation of possible areas in which energy usage may be reduced. There is no actual practical application necessarily controlled, guaranteed, and accomplished in the real world.
	Applicant further submits that the claims are eligible subject matter under 35 U.S.C. § 101 in light of the Olson decision (page 14 of Applicant’s response); however, Applicant does not explain how the Olson decision is specifically relevant to the claims at hand.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed “generally to system and method for scheduling multi-modal transportation network, and more particularly to system and method for assigning commuter vehicles (CVs) in a multi-modal transportation network having the CVs and fixed schedule vehicles to passengers” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-12 and 14-18)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite assigning commuter vehicles (CVs) that take passengers from intermediate locations to target locations in a multi modal transportation network based on data of itinerary requests of the passengers, wherein the data of itinerary requests of the passengers include identical target locations, wherein the multimodal transportation network is represented by routes of the CVs and fixed schedule vehicles, comprising: receiving the data of itinerary requests from the passengers, wherein the data of itinerary requests include initial locations, the target locations, departure times from the initial locations, and arrival time windows including deadlines at the target locations; formulating an optimization problem based on the data of the itinerary requests so as to determine groups of passengers based on the identical target locations of the passengers and to determine start times on the fixed schedule vehicles and start times of CVs from the intermediate location for the passengers, wherein the optimization problem is formulated to minimize a linear combination of a sum of total travel times of all the passengers and a number of CV trips; solving the optimization problem to generate a solution defining the groups of passengers and the start times on the fixed schedule vehicles and CVs for the passengers; storing the solution obtained from solving the optimization problem, wherein the formulating, solving and storing are repeated for obtaining solutions for a set of weighting factors and combinations of total travel times of the passengers and a number of groups; choosing a solution among the solutions obtained for linear combinations of the total travel times of the passengers and the number of groups; assigning the CVs to the groups and routes for the CVs by performing the commuter assigning program; generating assignment information of the assigned CVs among the CVs based on the chosen solution, wherein the assignment information includes the assigned CVs to the groups, the routes assigned to the CVs, the start times of the assigned CVs from the intermediate locations; transmitting the assignment information to the assigned CVs; and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The claims also formulate and solve an optimization problem, including by minimizing a linear combination of a sum of total travel times of all the passengers and a number of CV trips, which is an example of a mathematical concept. The dependent claims further recite details of the abstract ideas. For example, claims 2 and 11 evaluate linear combinations based on a sum/total and/or weighting factor (which is also a mathematical concept). The claims assign multi-modal commuter vehicles to human users, which exemplifies organizing human activity. The data gathering and decision-making may be performed in the human mind and/or with pen and paper and, thus, exemplify a mental process.
2A – Prong 2: Integrated into a Practical Application?
No – The claims include an interface, a wireless or wire network, input devices, memory, computer executable programs including a grouping program, a route-search program, an operation route map program of the CVs, and a commuter assigning program, and a processor. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 34, 45, 54).  The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195).
[Claim 1]	Fowler discloses a system for assigning commuter vehicles (CVs) that take passengers from intermediate locations to target locations in a multi modal transportation network based on data of itinerary requests of the passengers, wherein the data of itinerary requests of the passengers include identical target locations, wherein the multi-modal transportation network is represented by routes of the CVs and scheduled vehicles to passengers (¶¶ 107-137 – Proposed routes with varying combinations of passenger to car/vehicle assignments and relative time for each passenger embarkment and disembarkment are generated; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub; ¶¶ 32, 68, 98-99 – A party of travelers can request a ride and define an origin and a destination. The departure time is determined to be close to the request time since the ride request is made on-demand), comprising:
an interface configured to receive the data of itinerary requests from input devices of the passengers via a wireless network or a wire network, wherein the data of itinerary requests include initial locations, the target locations, departure times from the initial locations, and arrival time windows including deadlines at the target locations (¶¶ 36, 41, 52-53, 65 – Communications may be wireless; ¶¶ 32, 68, 98-99 – A party of travelers can request a ride and define an origin and a destination. The departure time is determined to be close to the request time since the ride request is made on-demand. The request is made through the dispatch unit. Even though Fowler does not explicitly state that the received itinerary requests include departure times from the initial locations and arrival time windows including deadlines, this information is not utilized within the claim in a functional manner. These differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve to patentably distinguish the claimed invention over the prior art.  Any manipulative steps of the invention would be performed the same regardless of the specific data.  Further, any structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability as the claimed invention fails to present a new and unobvious functional relationship between the descriptive material and the substrate, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B).); 
a memory to store computer executable programs including a grouping program, a route-search program, an operation route map program of the CVs, and a commuter assigning program (¶¶ 31-35); and
a processor configured to perform the computer executable programs in connection with the memory (¶¶ 33-35), wherein the grouping program comprises:
formulating an optimization problem based on the data of the itinerary requests so as to determine groups of passengers based on the identical target locations of the passengers and to determine start times on the scheduled vehicles and start times of CVs from the intermediate location for the passengers, wherein the optimization problem is formulated to minimize a linear combination of a sum of total travel times of all the passengers and a number of CV trips (¶¶ 32, 68, 98-99 – A party of travelers can request a ride and define an origin and a destination, which may be seen as identical target locations for passengers traveling in a single party; ¶¶ 107-137 – Proposed routes with varying combinations of passenger to car/vehicle assignments and relative time for each passenger embarkment and disembarkment are generated; ¶¶ 101-105, 113-114 – Routes may be optimized with an objective of minimizing cost, minimizing total travel time among all passengers, or maximizing efficiency; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub. Delivery at a hub may be viewed as an intermediate location. The total time of a route is determined, which means that respective embarkment and disembarkment times are estimated. Embarkment, i.e., pick-up, is an example of a start time of an assigned CV. When a passenger continues his/her ride on a subsequent vehicle, that is an example of an assigned CV related to an intermediate location; Fowler determines a total travel time of all passengers, which is an example of a linear combination of a sum of total travel times of all passengers. Various feasible routes for each of multiple passengers (i.e., a group of passengers) may be evaluated to determine a lowest total travel time sum for all travelers (Fowler: ¶ 114). It is noted that the claim does not specify what a "number of CV trips" includes. A "number of CV trips" might simply evaluate multiple possible routes for all passengers, which is what Fowler discloses in ¶ 114);
solving the optimization problem to generate a solution defining the groups of passengers and the start times on the scheduled vehicles and the start times of CVs from the intermediate location for the passengers (¶¶ 107-137 – Proposed routes with varying combinations of passenger to car/vehicle assignments and relative time for each passenger embarkment and disembarkment are generated; ¶¶ 101-105, 113-114 – Routes may be optimized with an objective of minimizing cost, minimizing total travel time among all passengers, or maximizing efficiency; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub; The start times of CVs may reflect the anticipated times at which passengers will be ready to be picked up and/or depart, be it from an origin or intermediate location);
choosing a solution among the solutions obtained for linear combinations of the total travel times of the passengers and the number of groups (¶ 114 – The summation of factors for each of the passengers, including a travel time of each passenger to yield a total travel time of all passengers, is an example of a linear combination of the total travel times of the passengers. Since this is evaluated for various scenarios of assigning one or more passengers to one or more vehicles, this calculation is applied to the number of groups);
assigning the CVs to the groups and routes for the CVs by performing the commuter assigning program (¶¶ 106-107, 122-136 – The vehicle(s) is/are dispatched according to the best route identified);
generating assignment information of the assigned CVs among the CVs based on the chosen solution, wherein the assignment information includes the assigned CVs to the groups, the routes assigned to the CVs, the start times of the assigned CVs from the intermediate locations (¶¶ 106-107, 122-136 – The vehicle(s) is/are dispatched according to the best route identified; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub. Delivery at a hub may be viewed as an intermediate location. The total time of a route is determined, which means that respective embarkment and disembarkment times are estimated. Embarkment, i.e., pick-up, is an example of a start time of an assigned CV. When a passenger continues his/her ride on a subsequent vehicle, that is an example of an assigned CV related to an intermediate location; The start times of CVs may reflect the anticipated times at which passengers will be ready to be picked up and/or depart, be it from an origin or intermediate location); and
transmitting the assignment information to the assigned CVs via the interface (¶¶ 65-69 – The driver may receive information via the dispatch unit).
Fowler does not explicitly disclose that the commuter vehicles (CVs) are in a multi-modal transportation network having the CVs and fixed schedule vehicles. While, as explained above, Fowler can schedule transport among multiple vehicles (including a disembarkment from one vehicle and a subsequent embarkment to another vehicle to finish a ride), Fowler does not explicitly disclose that start times are also determined for fixed schedule vehicles. Within the scope of the claim, the fact that some vehicles may be commuter vehicles and others may be fixed schedule vehicles does not explicitly come into play in how the actively recited functions of the claims are performed. In other words, the claimed commuter vehicles and fixed schedule vehicles just represent multiple vehicles with respective start times in a multi-vehicle transportation network. Nevertheless, König optimizes routing in a multi-modal traveling environment (including one comprising private (e.g., road, car) and public transportation vehicles) for a user (König: abstract; ¶¶ 44, 47, 60, 90), while optimizing an interchange point, travel time, and/or cost (König: ¶¶ 44-47, 58, 60, 97, 102-103). König explains that a multi-modal route optimization can treat each segment of the route (e.g., private or public) in the same manner so that a multi-modal route can be generated regardless of scheduling constraints, e.g., since timing considerations like scheduling, frequency, and waiting time of a public transportation vehicle may all be taken into account and summed along with timing considerations associated with public transportation vehicles (König: ¶¶ 40, 54, 97). Fowler’s ability to optimize a route that includes transferring from one vehicle to another is analogous to König’s multi-modal route planning, especially since König shows how a route is simply a sum total of multiple sub-routes with corresponding start and arrival times chained together to link segments from each of multiple transportation sub-networks to complete an overall desired route (König: ¶ 47). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler such that the commuter vehicles (CVs) are in a multi-modal transportation network having the CVs and fixed schedule vehicles in order to accommodate a wider range of commuter options, including those that might encourage the use of more energy-efficient public transportation vehicles while relying on private vehicles to address concerns of time-efficiency and/or to fill in transportation gaps (e.g., to get passengers to areas not serviced by public transportation). König provides a solution for Fowler (which sums total travel time among groups of people) to optimize not only multi-modal routing, but Fowler can simply sum König’s individual total travel times for each passenger to be adaptable to Fowler’s grouped travelers route optimization with results that would have been expected, predictable, and well-within the technical capability of those skilled in the art before Applicant’s effective filing date.
Fowler discloses obtaining a solution from solving the optimization problem, wherein the formulating and solving are repeated for obtaining solutions for a set of weighting factors and combinations of total travel times of the passengers and a number of groups (¶¶ 107-137 – Proposed routes with varying combinations of passenger to car/vehicle assignments and relative time for each passenger embarkment and disembarkment are generated; ¶¶ 101-105, 113-114 – Routes may be optimized with an objective of minimizing cost, minimizing total travel time among all passengers, or maximizing efficiency. By considering various routing solutions to transport one or more passengers via one of more vehicles, it is understood that the routing problem is evaluated repeatedly to address each of the various scenarios, i.e., possible routing solutions. Various factors may be weighted, as seen in ¶¶ 114, 118, 137). Fowler does not explicitly disclose that the solution is stored, including for the repeatedly obtained solutions. However, Fowler does state that an electronic map is stored on computer-readable data storage media (Fowler: ¶ 34) and that a data storage unit is made available to the routing method (Fowler: ¶ 35). In König, segment information of a multi-modal network is stored (König: ¶ 92) and the software stored in a medium comprises instructions to cause a navigation device to perform its respective functionality (König: ¶ 122), which includes providing a user with recommended route information and providing real-time route guidance (König: ¶¶ 104-105), thereby implying that routing solutions are stored. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler such that the solution is stored, including for the repeatedly obtained solutions, so that route information may be provided to passengers with actionable guidance and so that historical route information may be taken into account with future routing. For example, König describes a scenario in which a route may be discarded when estimated traversal data is deemed to have been inaccurate by more than a given threshold amount (König: ¶¶ 102-103). Having a record of such information would have helped Fowler to learn from past errors and make corrections in future route planning. In a multi-modal, ride-sharing route planning system (Liu: ¶¶ 17-18), Liu explicitly states that “by storing the identified routes 226, the ride-sharing service 208 may be configured to perform operations in relation to the multiple modes of transportation that might be otherwise unavailable.” (Liu: ¶ 63) Liu provides specific examples of more easily being able to update an existing route when unexpected issues arise (Liu: ¶¶ 64-66). Similarly, modifying Fowler such that the solution is stored, including for the repeatedly obtained solutions, would have allowed for updates to an existing route to have been more easily and conveniently made when unexpected issues arise (as suggested in Liu: ¶¶ 63-66).
Fowler receives data of the itinerary requests, e.g., provided by travelers to a dispatch unit (¶¶ 98-100), organizes data in tables (¶ 106), and stores the computer-executable program in memory (¶¶ 31-35). Fowler does not explicitly disclose a memory to store the received data of the itinerary requests. Considering that Fowler uses a memory to store the computer-executable program to implement the invention, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler’s memory to also store the received data of the itinerary requests so that a clear and complete record of ride request details and their correlations to optimized routes is maintained for convenience and for current and future reference.
[Claim 2]	Fowler discloses wherein the optimization problem is formulated to minimize a linear combination of a sum of the total travel times of all the passengers and the number of the groups, wherein the combination is performed using a weighting factor (¶ 114 – The summation of factors for each of the passengers, including a travel time of each passenger to yield a total travel time of all passengers, is an example of a linear combination of the total travel times of the passengers. Since this is evaluated for various scenarios of assigning one or more passengers to one or more vehicles, this calculation is applied to the number of groups; Various factors may be weighted, as seen in ¶¶ 114, 118, 137).
[Claim 3]	Fowler discloses wherein the optimization problem includes constraints to ensure that passengers reach destination and ensure that a number of passengers in each of the groups is smaller than a number of seats in the CVs, wherein the route-search and operation route map programs provide respective travel times for the CVs, wherein the constraints ensure that a number of CVs operating simultaneously is smaller than a total number of available CVs (¶¶ 76-78, 138). 
Fowler does not explicitly disclose wherein the optimization problem includes constraints to ensure that passengers reach destination within the arrival time windows of the passengers. In a multi-modal, ride-sharing route planning system (Liu: ¶¶ 17-18), Liu groups together passengers who can meet at a ride-share origin location at a given start time and arrive at a ride-share destination (Liu: ¶¶ 19, 69). If a passenger in the group is running late to meet up with the group, then it is determined if the other passengers can afford to wait or if a constraint may be violated (such as one of the other passengers would be late to work if they wait), thereby causing the passenger who is running late to be excluded from the rideshare and have an alternate route proposed for him/her (Liu: ¶ 72). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler wherein the optimization problem includes constraints to ensure that passengers reach destination within the arrival time windows of the passengers in order to allow for constraints of all passengers to be respected, especially when a particular arrival time window is particularly important for at least one passenger in the group.
Fowler does not explicitly disclose that the total number of available CVs is stored in the memory. However, Fowler does state that an electronic map is stored on computer-readable data storage media (Fowler: ¶ 34) and that a data storage unit is made available to the routing method (Fowler: ¶ 35). In König, segment information of a multi-modal network is stored (König: ¶ 92) and the software stored in a medium comprises instructions to cause a navigation device to perform its respective functionality (König: ¶ 122), which includes providing a user with recommended route information and providing real-time route guidance (König: ¶¶ 104-105), thereby implying that routing solutions are stored. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler such that the total number of available CVs is stored in the memory so that route information may be provided to passengers with actionable guidance and so that historical route information may be taken into account with future routing. For example, König describes a scenario in which a route may be discarded when estimated traversal data is deemed to have been inaccurate by more than a given threshold amount (König: ¶¶ 102-103). Having a record of such information would have helped Fowler to learn from past errors and make corrections in future route planning. In a multi-modal, ride-sharing route planning system (Liu: ¶¶ 17-18), Liu explicitly states that “by storing the identified routes 226, the ride-sharing service 208 may be configured to perform operations in relation to the multiple modes of transportation that might be otherwise unavailable.” (Liu: ¶ 63) Liu provides specific examples of more easily being able to update an existing route when unexpected issues arise (Liu: ¶¶ 64-66). Liu also tracks vehicle capacity constraints (Liu: ¶ 49). Similarly, modifying Fowler such that the total number of available CVs is stored in the memory would have allowed for updates to an existing route to have been more easily and conveniently made when unexpected issues arise (as suggested in Liu: ¶¶ 63-66). 
[Claim 4]	Fowler discloses wherein the groups are assigned the routes and the intermediate locations by performing the route-search program using the operation route map program of the CVs, wherein the routes respectively reach the target locations of the groups from the intermediate locations, wherein the groups are assigned the start times at the intermediate locations to allow the passengers of the groups to switch from the scheduled vehicles to the CVs at the intermediate locations and reach the target locations (¶¶ 106-107, 122-136 – The vehicle(s) is/are dispatched according to the best route identified; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub. Delivery at a hub may be viewed as an intermediate location. The total time of a route is determined, which means that respective embarkment and disembarkment times are estimated. Embarkment, i.e., pick-up, is an example of a start time of an assigned CV. When a passenger continues his/her ride on a subsequent vehicle, that is an example of an assigned CV related to an intermediate location).
Fowler does not explicitly disclose that the passengers of the groups are allowed to switch from fixed schedule vehicles to the CVs at the intermediate locations. While, as explained above, Fowler can schedule transport among multiple vehicles (including a disembarkment from one vehicle and a subsequent embarkment to another vehicle to finish a ride), Fowler does not explicitly disclose that start times are also determined for fixed schedule vehicles. Within the scope of the claim, the fact that some vehicles may be commuter vehicles and others may be fixed schedule vehicles does not explicitly come into play in how the actively recited functions of the claims are performed. In other words, the claimed commuter vehicles and fixed schedule vehicles just represent multiple vehicles with respective start times in a multi-vehicle transportation network. Nevertheless, König optimizes routing in a multi-modal traveling environment (including one comprising private (e.g., road, car) and public transportation vehicles) for a user (König: abstract; ¶¶ 44, 47, 60, 90), while optimizing an interchange point, travel time, and/or cost (König: ¶¶ 44-47, 58, 60, 97, 102-103). König explains that a multi-modal route optimization can treat each segment of the route (e.g., private or public) in the same manner so that a multi-modal route can be generated regardless of scheduling constraints, e.g., since timing considerations like scheduling, frequency, and waiting time of a public transportation vehicle may all be taken into account and summed along with timing considerations associated with public transportation vehicles (König: ¶¶ 40, 54, 97). Fowler’s ability to optimize a route that includes transferring from one vehicle to another is analogous to König’s multi-modal route planning, especially since König shows how a route is simply a sum total of multiple sub-routes with corresponding start and arrival times chained together to link segments from each of multiple transportation sub-networks to complete an overall desired route (König: ¶ 47). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler such that that the passengers of the groups are allowed to switch from fixed schedule vehicles to the CVs at the intermediate locations in order to accommodate a wider range of commuter options, including those that might encourage the use of more energy-efficient public transportation vehicles while relying on private vehicles to address concerns of time-efficiency and/or to fill in transportation gaps (e.g., to get passengers to areas not serviced by public transportation). König provides a solution for Fowler (which sums total travel time among groups of people) to optimize not only multi-modal routing, but Fowler can simply sum König’s individual total travel times for each passenger to be adaptable to Fowler’s grouped travelers route optimization with results that would have been expected, predictable, and well-within the technical capability of those skilled in the art before Applicant’s effective filing date.
Fowler does not explicitly disclose that the target locations are reached within the arrival time windows. In a multi-modal, ride-sharing route planning system (Liu: ¶¶ 17-18), Liu groups together passengers who can meet at a ride-share origin location at a given start time and arrive at a ride-share destination (Liu: ¶¶ 19, 69). If a passenger in the group is running late to meet up with the group, then it is determined if the other passengers can afford to wait or if a constraint may be violated (such as one of the other passengers would be late to work if they wait), thereby causing the passenger who is running late to be excluded from the rideshare and have an alternate route proposed for him/her (Liu: ¶ 72). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler such the target locations are reached within the arrival time windows in order to allow for constraints of all passengers to be respected, especially when a particular arrival time window is particularly important for at least one passenger in the group.
[Claim 7]	Fowler discloses wherein when an itinerary request of a passenger includes a preferred option that indicates a minimum total cost to be paid by the passenger (¶¶ 101, 116), the passenger is assigned to a group that satisfies another constrain for minimizing a sum of costs of a scheduled vehicle and an assigned CV (¶¶ 106-107, 122-136 – The vehicle(s) is/are dispatched according to the best route identified; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub. Delivery at a hub may be viewed as an intermediate location. The total time of a route is determined, which means that respective embarkment and disembarkment times are estimated. Embarkment, i.e., pick-up, is an example of a start time of an assigned CV. When a passenger continues his/her ride on a subsequent vehicle, that is an example of an assigned CV related to an intermediate location). Even if “a schedule vehicle” is interpreted as one of the fixed schedule vehicles of claim 1, the Fowler-König combination has addressed the obviousness of route planning in a transportation network of both fixed schedule vehicles and commuter vehicles and the same rationale would apply to claim 7.
[Claim 8]	Fowler discloses wherein the operation statuses of the CVs are monitored and updated by receiving a status information from each of the CVs via an information interface, wherein the operation statuses include locations of the CVs and a number of available seats of each of the CVs (¶ 138 – The dispatch unit receives information regarding vehicle capacity). Fowler does not explicitly disclose that the updated operation statuses are stored into the memory. However, Fowler does state that an electronic map is stored on computer-readable data storage media (Fowler: ¶ 34) and that a data storage unit is made available to the routing method (Fowler: ¶ 35). In König, segment information of a multi-modal network is stored (König: ¶ 92) and the software stored in a medium comprises instructions to cause a navigation device to perform its respective functionality (König: ¶ 122), which includes providing a user with recommended route information and providing real-time route guidance (König: ¶¶ 104-105), thereby implying that routing solutions are stored. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler such that the updated operation statuses are stored into the memory so that important changes in status, including available vehicle capacity, may be monitored and tracked over time, thereby allowing for accurate updates to be recorded for easy reference and conveniently accessed as needed.
[Claim 9]	Fowler does not explicitly disclose wherein the memory stores fares and time tables of the fixed schedule vehicles that stop at the intermediate locations. However, Fowler does state that an electronic map is stored on computer-readable data storage media (Fowler: ¶ 34) and that a data storage unit is made available to the routing method (Fowler: ¶ 35). In König, segment information of a multi-modal network is stored (König: ¶ 92) and the software stored in a medium comprises instructions to cause a navigation device to perform its respective functionality (König: ¶ 122), which includes providing a user with recommended route information and providing real-time route guidance (König: ¶¶ 104-105), thereby implying that routing solutions are stored. König also acknowledges that certain transportation sub-networks are constrained to schedules defined using timetables (König: ¶¶ 22, 25, 31). Passenger travel costs are also evaluated in Fowler (Fowler: ¶¶ 101-103, 116). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler wherein the memory stores fares and time tables of the fixed schedule vehicles that stop at the intermediate locations so that route information may be provided to passengers with details of the recommendations and so that historical route information may be taken into account with future routing. For example, König describes a scenario in which a route may be discarded when estimated traversal data is deemed to have been inaccurate by more than a given threshold amount (König: ¶¶ 102-103). Having a record of such information would have helped Fowler to learn from past errors and make corrections in future route planning.
[Claim 10]	Fowler does not explicitly disclose transmitting, via the interface, an itinerary to each of the passengers with a departure time of a fixed schedule vehicle accessible from an initial location, one of the intermediate locations and one of the assigned CVs so that each of the passengers reaches a corresponding intermediate location prior to a start time of the one of the assigned CVs. König outputs a recommended route to a user (König: ¶ 104). Liu sends rideshare information to passengers via a user interface (Liu: ¶¶ 66-70). Collectively (and as explained above), the Fowler-König combination addresses details of the multi-modal route planning for a group of passengers. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify Fowler to perform the step of transmitting, via the interface, an itinerary to each of the passengers with a departure time of a fixed schedule vehicle accessible from an initial location, one of the intermediate locations and one of the assigned CVs so that each of the passengers reaches a corresponding intermediate location prior to a start time of the one of the assigned CVs so that all users are fully informed of their respective travel plans, thereby increasing the likelihood that they will be properly guided in following their respectively assigned routes.
[Claim 12]	Fowler discloses wherein the itinerary includes a total fare to be paid by each of the passengers, the optimization problem is solved to satisfy the total fare as one of constraints (¶¶ 101-103, 113).
[Claim 15]	Fowler discloses wherein the commuter assigning program solves the optimization problem based on one of constraints of the total travel times of the passengers, an energy used by the assigned CVs in transporting the passengers and a linear combination of the total travel times and the energy used in transporting the passengers (¶¶ 113-116).
[Claim 16]	Fowler discloses wherein the passengers assigned to an identical group share an identical CV (¶ 117 – A party of passengers may travel together from the same origin to the same destination; ¶ 120 – Passengers may be transported in the same vehicle or in different ones).
[Claim 17]	Fowler discloses wherein each of the passengers has a total travel time (¶¶ 114, 116).
Claims 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195), as applied to claim 1 above, in view of Hartman (US 2010/0010732).
[Claim 11]	As discussed in the rejection of the independent claim above, Fowler minimizes a linear combination of the total travel times and a total fare to be paid by each of the passengers (Fowler: ¶¶ 101-103, 113-116). Fowler does not explicitly take into account energy to be consumed by the CVs as part of the optimization problem. Fowler does not fully disclose wherein the optimization problem is formulated to minimize a linear combination of the total travel times and an energy to be consumed by the CVs, a total fare to be paid by each of the passengers, a linear combination of a total travel time and the total fare or a linear combination of the total travel time and an energy to be consumed by the fixed schedule vehicles. Hartman discloses that a “best fuel economy” route may be one of the objectives for determining an optimal route (Hartman: figs. 3, 4; ¶ 19). Liu also evaluates fuel costs, fuel efficiency, and emissions data (e.g., cleanliness of operation of the vehicle) and places importance on the number of riders needed to help offset costs sufficiently for the group (Liu: ¶¶ 44, 49, 65, 81). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler wherein the optimization problem is formulated to minimize a linear combination of the total travel times and an energy to be consumed by the CVs, a total fare to be paid by each of the passengers, a linear combination of a total travel time and the total fare or a linear combination of the total travel time and an energy to be consumed by the fixed schedule vehicles in order to take into account various parameters that are important to riders so that riders with common objectives and similar levels of willingness to accept certain tradeoffs (such as those involving acceptable travel time, fare costs, and energy consumptions) are grouped together so that common goals are met more effectively and with greater passenger satisfaction.
[Claim 14]	Fowler does not explicitly disclose wherein the interface receives information on traffic conditions including traffic jams, traffic accidents and constructions on the operation route map program via the network and the route-search program searches the routes of the groups so as to avoid the traffic conditions. Hartman discloses that route planning considerations (such as fuel efficiency) may take into account current driving conditions, “such as the passage of a given route through construction areas, accident information, traffic congestion experienced at various times of the day or week during given route segments, and any other traffic or navigation information that indicates that driving a particular route or route segment will be anything other than ‘typical’.” (Hartman: ¶ 24) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler wherein the interface receives information on traffic conditions including traffic jams, traffic accidents and constructions on the operation route map program via the network and the route-search program searches the routes of the groups so as to avoid the traffic conditions in order to more accurately project vehicle routing conditions, especially if any atypical traffic conditions have occurred, thereby allowing for more effective and efficient route planning.
[Claim 18]	As discussed in the rejection of the independent claim above, Fowler minimizes a linear combination of the total travel times and a total fare to be paid by each of the passengers (Fowler: ¶¶ 101-103, 113-116). Fowler does not explicitly disclose wherein the system transmits each passenger information as to how much a fare of a fixed scheduled vehicle is reduced if a passenger chooses an environment-friendly travel schedule. Hartman presents optional routes, including one yielding the best fuel economy (Hartman: figs. 3, 4; ¶ 19), the best fuel economy route corresponding to a lowest amount of fuel usage. Liu identifies fuel costs as contributing to costs associated with a shared ride and to be split among the passengers (Liu: ¶ 44). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler wherein the system transmits each passenger information as to how much a fare of a fixed scheduled vehicle is reduced if a passenger chooses an environment-friendly travel schedule in order to take into various parameters that are important to riders so that riders with common objectives and similar levels of willingness to accept certain tradeoffs (such as those involving acceptable travel time, fare costs, and energy consumptions) are grouped together so that common goals are met more effectively and with greater passenger satisfaction.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195), as applied to claim 1 above, in view of Bai et al. (CN 205788751 U, referencing the English translation).
[Claim 5]	Fowler does not explicitly disclose wherein the grouping program is performed by constructing and computing decision diagrams (DDs) for each of the target locations of the passengers, wherein each of the DDs is constructed based on a number of the passengers traveling to a common target location, the arrival time windows of the passengers and a seat capacity of each of the CVs. König constructs and computes decision diagrams for various proposed routes with varying forms of transport and possible transit points (König: figs. 3, 4). Furthermore, Fowler tracks vehicle capacity to help plan feasible routes (Fowler: ¶ 138). Bai additionally provides a visual to present a color-coded overview conveying whether or not available vehicle capacity (of all vehicles in a vehicle queue) is sufficient to handle a total number of passengers (Bai: ¶ 78). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler wherein the grouping program is performed by constructing and computing decision diagrams (DDs) for each of the target locations of the passengers, wherein each of the DDs is constructed based on a number of the passengers traveling to a common target location, the arrival time windows of the passengers and a seat capacity of each of the CVs in order to collectively provide visualizations of much of the relevant information needed to make accurate and informed multi-modal, multi-passenger routing decisions. Visualizations help to more effectively convey information to human users, thereby allowing human users to process the displayed information more effectively and/or interpret it more readily.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195), as applied to claim 1 above, in view of Weksler et al. (US 2017/0038220) in view of Bai et al. (CN 205788751 U, referencing the English translation).
[Claim 6]	Fowler does not explicitly disclose wherein the grouping program sorts the passengers in ascending order of deadlines in the arrival time windows. Weksler discloses that a presentation module presents estimated arrival times of users travelling to a location for an event. The presentation module can also sort the list of users in ascending order according to their estimated arrival times and group users falling into a percentage likely to arrive in a given time period so that an event coordinator can make preparations accordingly (Weksler: ¶ 52). Weksler’s travelers are analogous to the claimed passengers and an order of arrival is analogous to an order of deadlines (seeing an arrival time as a deadline). Bai further shows that passengers may be queued based on an expected arrival time so that vehicles can be prepared to pick up passengers as they arrive (Bai: ¶ 86). It is noted that the claim does not define the nature of the deadlines. Deadlines may simply be an intended arrival time. Weksler’s arrival times can be seen as deadlines to arrive an event, the deadline being a time by which preparations related to the respective arrival time of users at an event should be made. Bai’s arrival times are also examples of deadlines in that a passenger’s arrival time at a fixed location is a type of deadline for vehicles to be ready to pick up each respective passenger. The Fowler-König combination, in particular, addresses the timing of arrival at and departure from particular locations at coordinated times as part of a multi-model, multi-passenger route planning system and method (as discussed in the rejection of the independent claim above). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Fowler-König combination wherein the grouping program sorts the passengers in ascending order of deadlines in the arrival time windows in order to more efficiently facilitate analysis of when groups of passengers will likely arrive at a hub location so that shared vehicle transport may be considered for groups of passengers with shared transportation needs based on an expected timing of arrival of each passenger at a particular hub location. Furthermore, the sorting is not explicitly integrated with any of the analysis of the claimed invention. The sorting step alone would have been well within the technical ability of those skilled in the art and would have yielded predictable and expected results before Applicant’s effective filing date.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683